      Case 2:14-cr-00124-MHT-SRW Document 82 Filed 08/13/20 Page 1 of 1

  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )         CRIMINAL ACTION NO.
      v.                               )            2:14cr124-MHT
                                       )                 (WO)
RICHARD PIGGOTT                        )

                                     ORDER

       Upon      consideration       of    the    probation      officer’s

petition for early termination of supervised release

and        the    included     memorandum        describing     defendant

Richard          Piggott’s     compliance        with    all    terms     of

supervised release for three years, his stable income

and    residence,        and   his     completion       of   mental-health

treatment,         and   based    on      the    government’s    lack     of

opposition to early termination, stated orally to the

court, it is ORDERED that:

       (1) The petition (doc. no. 80) is granted.

       (2) Defendant Richard Piggott’s term of supervised

release is terminated effective immediately and he is

discharged.

       DONE, this the 13th day of August, 2020.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE
